Citation Nr: 0018724	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 1957.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in August 1996 that increased the rating for the 
veteran's service connected left knee disability to 20 
percent disabling.

On June 19, 1998, a hearing was held before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by complaints of instability; more than moderate 
impairment of the knee due to subluxation or instability is 
not demonstrated.

2.  There is x-ray evidence of arthritis in the left knee, 
with extension limited to not more than 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59 and Part 4 Codes 5257, 5258, 5259, 5260, 5261.

2.  Arthritis of the left knee is 10 percent disabling on a 
separate basis according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, and Part 4 Codes 5003, 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
treated for a sprain and partial tear of the lateral 
collateral ligament of the left knee.  An injury to the 
cartilage of the left knee joint, with a probable rupture of 
the lateral meniscus was also noted.  The veteran underwent 
an arthrotomy and medial meniscectomy in July 1956.

Records of private medical treatment in May 1983 noted that 
the veteran had a recurrent sprain in his left knee, with 
underlying arthritis.  X-rays revealed moderate degenerative 
arthritic changes, particularly in the medial joint line.  

Private medical records dated in November 1984 show that the 
veteran was diagnosed with a continued sprain and reactive 
synovitis of the left knee.  X-rays showed a tibial plateau 
erosion with osteophyte formation and scalloping of the 
medial tibial plateau, with no loose bodies noted.

Records show that the veteran received private medical 
treatment in March, April, May, and October 1986.  Records 
dated in March 1986 noted that the veteran had sustained a 
recent injury to his leg which resulted in an acute sprain 
and evidence of an anterior cruciate ligament tear.  X-rays 
in October 1986 revealed moderate arthritic changes primarily 
due to an old injury.

A VA orthopedic examination in July 1989 found that the 
veteran had range of motion from 10 degrees to 120 degrees.  
The impression was status post left medial meniscectomy with 
anterior cruciate deficient knee and symptoms consistent with 
tricompartment degenerative arthritis.  X-rays noted minimal 
degenerative changes in the left knee.

Private medical records dated in July 1995 noted mild pain 
with range of motion, and post traumatic arthritis of the 
left knee.  

VA treatment records dated in June 1996 noted that the 
veteran had full range of motion with crepitus throughout the 
entire range.  There was no obvious redness, tenderness, or 
swelling.  The knee showed minimal laxity of the medial 
collateral ligament on the left side.  There was no drawer or 
McMurray's sign.  X-rays showed tricompartmental 
osteoarthritis of the left knee.  The diagnosis was 
moderately severe osteoarthritis of the left knee.

VA treatment records dated in July 1997 show that the veteran 
was treated for severe osteoarthritis in both knees.  The 
veteran received VA treatment, including use of a knee brace, 
from August to December 1997.

A VA examination in October 1997 noted that the veteran 
walked with a slight limp favoring his left lower extremity.  
There was tenderness over the former area of the medial 
meniscus and some grinding through much of the range of 
motion.  No overt swelling was found.  The veteran could not 
fully extend and lock the left knee, lacking the final 5 
degrees and had pain on stretching to that extent.  He could 
flex to 130 degrees with minor discomfort, and some 
instability was noted 1+ laterally to medially.  The veteran 
did not have pain or flare-ups.  Functional disability was 
described as instability in going up or down stairs, with 
some reduction in extension and pain on flexion.  No weakened 
movement or excess fatigability was noted.  Drawer signs were 
negative.

VA x-rays in October 1997 revealed moderate to severe 
osteoarthritis of the left knee.  VA records dated in October 
1997 show that a brace was ordered for the veteran's left 
knee.

During a hearing before a Member of the Board held at the RO 
in June 1998, the veteran testified that he had pain and 
excess fatigability in his left knee.  The veteran stated 
that he used a brace to support the knee, and that his left 
knee had given way several times.  According to the veteran's 
testimony, he often had swelling in his left knee.

VA treatment records dated in October 1998 noted mild 
swelling in the left knee, with range of motion intact.

A VA examination in January 1999 noted that the veteran was 
ambulatory without evidence of a limp or the use of a knee 
brace.  There was limited range of motion, with extension 
lacking 5 degrees and flexion to 130 degrees.  Cruciate and 
collateral ligaments were intact with a negative Lachman's 
test.  Legs were equal in strength, and deep tendon reflexes 
were hypoactive and equal bilaterally.  X-rays showed 
osteoarthritis of the left knee.  The impression was 
osteoarthritis of the left knee following excision of the 
left medial semilunar cartilage.  

A VA examination in August 1999 found that the veteran walked 
with a barely perceptible left limp.  The veteran was not 
wearing a brace.  There was no tenderness over the area of 
the former medial meniscus.  There was tenderness laterally.  
Grinding was felt throughout the majority of range of motion.  
The veteran could not lock the left knee and lacked the final 
5 degrees on extension.  There was 130 degrees of flexion, 
with discomfort the final 10 degrees of flexion.  Collateral 
ligaments were stable without shift on testing and anterior 
drawer sign was negative.  Neither extension nor flexion 
against resistance caused pain.  No objective weakness was 
identified on motion, and the veteran was well coordinated.  
Instability was described as the veteran's primary functional 
complaint, with no excess fatigue or flare-ups noted.  
Previous x-rays were reviewed, and the examiner stated that a 
bony fragment was present immediately under the point of 
maximal pain on physical examination.  The diagnosis was 
traumatic degenerative arthritis of the left knee, post 
meniscectomy with pain and reduced motion.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Assertions of functional disability due to pain must be 
evaluated according to 38 C.F.R. §§ 4.10, 4.40.  38 C.F.R. 
§ 4.10 provides that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or system, based on an examination which 
includes a description of the disability upon the person's 
ordinary activity.  In evaluating the degree of disability 
the Board must consider the clinical findings of functional 
loss as well as functional loss due to pain.  Functional loss 
due to pain may be found if supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Additionally, 38 
C.F.R. § 4.40 requires consideration of functional disability 
due to pain and weakness.  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes, with inquiry directed to 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain or swelling on movement.  38 C.F.R. § 4.45.  Painful 
motion is an important fact of disability and it is the 
intent of the Rating Schedule to recognize painful motion 
with joint pathology as productive of disability.  38 C.F.R. 
§ 4.59.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  The Board is cognizant, in this regard, of the 
holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A number of diagnostic codes are potentially applicable in 
this case.  Other impairment of the knee, with recurrent 
subluxation or lateral instability, warrants a 30 percent 
rating if severe, a 20 percent rating if the impairment is 
moderate, and a 10 percent evaluation if the impairment is 
slight.  Diagnostic Code 5257.  

For dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint, a 
20 percent evaluation is warranted.  Diagnostic Code 5258.  
For symptomatic postoperative residuals of removal of 
semilunar cartilage, a 10 percent rating is assigned.  
Diagnostic Code 5259.

The Board notes that the RO has rated the veteran's left knee 
disability under the provisions of Code 5257.  That 
diagnostic code provides, essentially, a mechanism for 
evaluating a knee disability whose manifestations, e.g., 
recurrent subluxation or instability, do not readily fall 
under one of the other codes.

The record does not show recurrent subluxation or lateral 
instability that would warrant a 30 percent rating under 
Diagnostic Code 5257.  A VA examination in January 1999 noted 
that cruciate and collateral ligaments were intact with a 
negative Lachman's test.  Another VA examination in August 
1999 found that collateral ligaments were stable without 
shift on testing and anterior drawer sign was negative.  Both 
the January and August 1999 VA examination reports noted that 
the veteran did not have much of a limp, and walked without 
the use of a knee brace.  Although the August 1999 VA 
examination noted that instability on weight bearing downhill 
or on stairs was the veteran's primary functional complaint, 
the most recent evidence of record does not show that the 
veteran's left knee disability produces severe subluxation or 
lateral instability.  Therefore, an increased rating under 
Diagnostic Code 5257 is not warranted.  

Records also show that the veteran underwent a left knee 
medial meniscectomy.  However, the Board notes that the 
veteran's left knee disability is already rated as 20 percent 
disabling, and that the rating schedule does not provide for 
ratings in excess of 20 percent under Diagnostic Codes 5258 
or 5259.  An increased rating under these codes is therefore 
not available under the rating schedule.

In considering the issue on appeal, the Board also notes that 
VA General Counsel has addressed the question of multiple 
ratings when evaluating knee disabilities.  VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 09-98 (August 14, 1998).  It was 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
Such an opinion suggests that separate ratings may be awarded 
for limitation of motion and instability.  Full range of 
flexion and extension in the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

A 30 percent evaluation may be assigned for limitation of 
flexion of the leg to 15 degrees.  Limitation of flexion of 
the leg to 30 degrees warrants a 20 percent rating, and 
limitation to 45 degrees warrants a 10 percent rating.  A 
noncompensable evaluation is to be assigned for limitation of 
flexion to 60 degrees or more.  Diagnostic Code 5260.  

For limitation of extension to 45 degrees, a 50 percent 
rating is warranted.  Extension limited to 30 degrees yields 
a 40 percent rating, and extension limited to 20 degrees 
gives a 30 percent rating.  Limitation of extension to 
15 degrees makes a 20 percent rating appropriate, and 
limitation to 10 degrees warrants a 10 percent evaluation.  A 
noncompensable rating is to be assigned where the limitation 
of extension is to 5 degrees or less.  Diagnostic Code 5261.  

The medical evidence does show the presence of some 
limitation of motion in the left knee.  Range of motion in 
the left knee was found to be from 5 degrees of extension to 
130 degrees of flexion during VA examinations in October 
1997, January 1999, and August 1999.  These findings do not 
meet a zero percent rating under Diagnostic Code 5260 for 
limitation of flexion, but are equal to a zero percent rating 
for limitation of extension under Diagnostic Code 5261.  

Diagnostic Code 5003 provides that a separate 10 percent 
rating may be granted for limitation of motion that is not 
compensable under the applicable diagnostic codes if there is 
x-ray evidence of arthritis in the joint.  The limitation of 
motion in the veteran's left knee is noncompensable.  
However, the record shows that the veteran has limitation of 
extension in his left knee, and VA x-ray reports dated in 
October 1997 and December 1998 noted the presence of 
arthritis in the left knee.  The Board therefore finds that a 
separate 10 percent rating is warranted on this basis under 
Diagnostic Code 5003.  38 U.S.C.A. § 5107(b).  

In addition, it is noted that the veteran has complained of 
functional impairment due to his left knee disability.  
During a Board hearing at the RO in June 1998, the veteran 
testified that he had pain and excess fatigability in his 
left knee.  The veteran also stated that he often had 
swelling in the knee, used a brace for support, and that his 
left knee had given way several times.  However, the Board 
notes that VA examinations in January and August 1999 
reported that the veteran ambulated with little or no limp 
and without the use of a brace.  The August 1999 VA 
examination further found that neither extension nor flexion 
against resistance caused pain, and there was no objective 
weakness identified on motion.  The veteran was well 
coordinated, and no excess fatigue or flare-ups were noted.  
While the record shows that the veteran complained of 
instability in his left knee, there is no indication that 
such impairment is severe enough to warrant a higher 
evaluation on this basis.  Therefore, an increased rating for 
the veteran's the left knee disability is not warranted on 
this basis, even considering the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the Court's holding in DeLuca.

The Board further notes that the veteran testified during his 
June 1998 Board hearing that his service-connected left knee 
disability interfered with his ability to work.  While the 
veteran has asserted that the service-connected disability 
concerned in this claim interferes with his ability to work, 
he has not submitted any evidence of frequent hospitalization 
or marked interference with employment that would warrant 
consideration on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.

Therefore, based upon the evidence of record, it is concluded 
that the veteran is entitled to a separate rating of 10 
percent for left knee arthritis with limitation of motion in 
addition to the 20 percent rating under Code 5257.


ORDER

A separate 10 percent rating is granted under Code 5003 for 
arthritis in the left knee with limitation of motion, in 
addition to the veteran's 20 percent rating under Code 5257 
for his left knee impairment, subject to the regulations 
governing the award of monetary benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

